Citation Nr: 1228129	
Decision Date: 08/15/12    Archive Date: 08/21/12

DOCKET NO.  09-36 044	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan


THE ISSUE

Entitlement to compensation pursuant to 38 U.S.C.A. § 1151 for an eye disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel

INTRODUCTION

The Veteran served on active duty from November 1944 to July 1946 and from January 1951 to August 1952.

This matter came to the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision by the RO.  

In August 2010, during the course of the appeal, the Veteran had a hearing at the RO before the Acting Veterans Law Judge whose signature appears at the end of this decision.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The preponderance of the competent evidence of record shows that the Veteran does not have additional disability, claimed as an eye disorder, as the result of VA medical treatment.


CONCLUSION OF LAW

The criteria have not been met for compensation for an eye disorder pursuant to 38 U.S.C.A. § 1151.  38 U.S.C.A. §§ 5103, 5103A, 1151 (West 2002); 38 C.F.R. §§ 3.159, 3.361 (2011). 



REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duty to Notify and Assist

Prior to consideration of the merits of the Veteran's appeal, the Board must determine whether VA has met its statutory duty to assist him in the development of the issue of entitlement to compensation pursuant to 38 U.S.C.A. § 1151 for an eye disorder.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  After reviewing the record, the Board finds that VA has met that duty.

In November 2006, VA received the Veteran's claim, and there is no issue as to providing an appropriate application form or completeness of the application.  Following the receipt of that application, VA notified the Veteran of the information and evidence necessary to substantiate and complete his claim, including the evidence to be provided by him, and notice of the evidence VA would attempt to obtain.  VA informed him of the criteria for compensation pursuant to 38 U.S.C.A. § 1151.  

Following the notice to the Veteran, VA fulfilled its duty to assist him in obtaining identified and available evidence necessary to substantiate his claim.  That duty requires VA to make reasonable efforts to obtain relevant records (including private records) that the Veteran adequately identifies to VA and authorizes VA to obtain.  38 U.S.C.A. § 5103A(b)(1).  However, the duty to assist is not a one-way street.  Olsen v. Principi, 3 Vet. App. 480 (1992).  It is the Veteran's responsibility to present and support his claim.  38 U.S.C.A. § 5103.  

In this case, VA obtained or ensured the presence of the following relevant evidence:  reports of VA examinations performed in August 1953, December 1955, September 1958, April 1999, March 2005, February 2006, and April and December 2007; records reflecting the Veteran's VA treatment from April 1998 through June 2009; records reflecting the Veteran's treatment at the William Beaumont Hospital from January to April 2004; records reflecting the Veteran's treatment at the Henry Ford Medical Center from April through December 2004; records reflecting the Veteran's treatment at the Oakland Medical Center from June through September 2005; the transcript of his August 2010 hearing before the undersigned Acting Veterans Law Judge; and an article extracted from the internet in June 2011.  

In April 2011 and April 2012, respectively, the Veteran's claims file was reviewed by a VA Ophthalmologist and a VA Clinical Pharmacy Specialist who were associated with VA medical facilities outside the jurisdiction of the Veteran.  The reviewers were to determine whether the Veteran had additional eye disability as the result of taking Paxil (paroxetine hydrochloride), a medication which had been prescribed by VA.  If additional disability was found, the reviewers were to opine whether VA's decision to prescribe Paxil was the result of carelessness, negligence, .lack of proper skill, error in judgment, or similar instance of fault on the part of VA.  The reviewers were to also opine whether any additional disability resulting from Paxil was reasonably foreseeable, if additional disability were present.  

In sum, the Veteran has been afforded a meaningful opportunity to participate in the development of his appeal.  He has not identified any outstanding evidence which could support his claim; and there is no evidence of any VA error in notifying or assisting the Veteran that could result in prejudice to him or that could otherwise affect the essential fairness of the adjudication.  Accordingly, the Board will proceed to the merits of the appeal.

The Factual Background

The Veteran has been granted service connection for two disabilities.  Service connection for a psychiatric disorder, currently characterized as somatoform disorder, has been in effect since August 28, 1952.  Service connection is also in effect for a GI disorder.  The Veteran has been found individually unemployable as a result of the service-connected disabilities.  The Veteran is entitled to VA treatment, and is enrolled for VA health care.

From January 2001 through August 2002, the Veteran was treated by VA, in part, for eye problems.  In January 2001, it was noted that the Veteran wore glasses and that he had occasional burning in his eyes. In October 2001, the Veteran reported that he was having problems with his cataracts and that he experienced intermittent blurring in his right eye.  In January 2002, the Veteran reported that he was still experiencing trouble with his eye, particularly with respect to depth perception.  The relevant assessment was most likely cataracts in both eyes, especially the right.  

During VA treatment in February 2002, the Veteran complained of poor vision in his right eye, characterized as injected, bulbar conjunctiva.  Later that day, he was seen in the VA Eye Clinic for complaints of a sudden decrease in his right eye visual acuity, as well as redness and dryness.  He reported burning and itching in both eyes.  His ocular history was positive for cataracts and floaters.  His medical history also included hypertension, hepatitis, and vertigo.  His visual acuity was 20/30+2, bilaterally.  He had blepharitis, plugged glands, pterygium arcus in each eye and redness in his right eye.  The relevant diagnoses were subconjunctival hemorrhage, blepharitis - lid scrubs, bilateral cataracts, glaucoma suspect, retinal pigment epithelium.

During VA treatment in August 2002, it was noted that two months earlier, the Veteran had received treatment from a private ophthalmologist for complaints of episodic blurred vision and diplopia.  During his August 2002 VA treatment, he denied such symptoms.  

On January 2, 2003, the Veteran was treated by the VA Psychiatric Service for dysthymic disorder, somatization disorder, irritable bowel syndrome, and narcissistic personality traits.  He was started on Paxil 10 mg at bedtime.  The treatment was discussed with the Veteran, including the indications, risks, benefits, and alternatives.  The Veteran consented freely to the treatment without fraud, duress, or coercion.  On March 31, 2003, the Veteran reported no side effects from the Paxil.  

During VA outpatient treatment on September 3, 2003, it was noted that the Veteran's active outpatient medications included Paxil, 20 mg and that he was to take one-half tablet at bedtime.  The Veteran stated that he had been taking that medication, intermittently.  His dose of Paxil was increased to 20 mg daily.  

In December 2003, the Veteran was hospitalized for complaints of blurred vision.  He reported that on December 20, 2003, he had taken 40 mg of Paxil and had experienced a worsening of diplopia and blurred vision.  Thereafter, he reportedly stopped the medication approximately one week prior to his admission.  His history included bilateral cataract surgery in April 2002 with blurred vision in the left eye after the surgery.  One VA health care provider stated that it was possible that the Veteran's Paxil had contributed to his diplopia.  At the time of discharge from the hospital, the relevant diagnosis was diplopia secondary to astigmatism, following bilateral cataract surgery.  

In January 2004, the Veteran had a consultation with the VA Ophthalmology Service.  He reported a 2 week history of horizontal diplopia at distance, following his ingestion of one Paxil pill.  His visual acuity was 20/30 on the right and 20/25 on the left.  Following the consultation, the relevant diagnoses were questionable decompensated strabismus, horizontal monocular diplopia with an exophoria at distance only.  The examiner stated that it was an unlikely side effect from the medication.  The Veteran was very anxious and felt that the diplopia was definitely from Paxil.  

From January to December 2004, the Veteran was treated at the William Beaumont Hospital and at the Henry Ford Medical Center for various complaints, primarily a gastrointestinal disorder.  During that treatment, his pupils were equal and round and reactive to light, and inspections of his eyes were normal.  

VA outpatient treatment records, dated in September and December 2004; June 2005; April, May, and September 2006 are negative for Paxil as one of the Veteran's active medications.  In January 2005, during a consultation at the VA Mental Health Clinic, the Veteran stated that the consultant had seen the Veteran in 2003 and had prescribed Paxil.  The Veteran reported that he had experienced an adverse reaction to Paxil and had discontinued it after a few days and had not followed up with future appointments.  Following the consultation, the diagnoses were dysthymic disorder, rule out somatization disorder, and anxiety due to current medical diagnosis (prostate cancer).  The Veteran was not interested in psychotropic medication.  
In August 2006, the Veteran's extraocular muscles were intact, and his pupils were equal.  During treatment in September 2006 and January 2007, his eyes were found to be within normal limits.  In November 2006, during a consultation with the VA Optometry Service, the Veteran complained of diplopia which had gotten worse during the previous year.  He reported double vision since December 2003, when he had been prescribed Paxil.  He claimed that Paxil had weakened the muscle in his right eye but that the doctor who had prescribed the medication had not informed him of such side effect.  The Veteran's list of active medications did not include Paxil.  His corrected visual acuity was 20/50+1 in the right eye and 20/50 in the left eye.  Following the consultation, the relevant assessments were hypertension - mild retinopathy; diplopia due to 4th cranial nerve paresis in the left eye; pseudophakia, both eyes; blepharitis, both eyes; band keratopathy, both eyes; and anemia, no ocular manifestations.   

In March 2007, the Veteran was treated by the VA Optometry Service for blurred near vision, due to holding reading material at an incorrect working distance.  He was also treated for a history of 4th cranial nerve palsy and pseudophakia, bilaterally; blepharitis, bilaterally; band keratopathy, bilaterally; and photophobia, secondary to pseudophakia and band keratopathy.   

In August 2007, the Veteran was treated by the VA Optometry Service for blurred vision; longstanding left superior oblique palsy, not symptomatic; and pseudophakia, bilaterally.  The Veteran's active medications were negative for Paxil.  

In October 2007, during a consultation with the VA Optometry Service, the Veteran reported a sudden loss of left eye vision upon awakening.  He reportedly had a CT scan and eye evaluation at the Henry Ford Medical Center Emergency Room.  He stated that he was not given a diagnosis but was told to followup with VA.  His medication records were negative for Paxil.  His corrected visual acuity was 20/40-2 in the right eye and 20/200 in the left eye.  The diagnosis was posterior subscapular opacification, more visually significant in the left eye than the right eye.  The following day, the Veteran underwent laser surgery.  During followup treatment in November 2007, it was noted that the Veteran had a 3.5 year history of diplopia.  On examination, his visual acuity was 20/25- in his right eye and 20/25 in his left eye.  During followup treatment in December 2007, the Veteran's visual acuity was 20/30 in the right eye and 20/20- in the left eye.  His medication records were negative for Paxil.  He reported diplopia at and after 10 feet.  Following the consultation, the diagnoses were left esotropia with distance diplopia; a history of left superior oblique palsy; and pseudophakia, both eyes, status post laser surgery.  

In April 2008, after complaining of diplopia, the Veteran had a consultation with the VA Optometry Service.  On examination, his corrected visual acuity was 20/25+ in the right eye and 20/25+2 in the left eye.  His active outpatient medications did not include Paxil.  Following the appointment, the relevant diagnoses were left esotropia with distance diplopia without correction.  It was noted that the Veteran was no longer seeing double with his new prescription lenses.  The Veteran was unhappy with having to use two prescriptions.  Additional diagnoses included a history of left superior oblique palsy and status post pseudophakia in both eyes, status post laser treatment.

During a September 2008 appointment with the VA Optometry Service, the Veteran complained of blurred vision in his right eye with new glasses.  He stated that he did not have such a problem with his old glasses.  On examination, his corrected visual acuity was 20/30 in the right eye and 20/30+1 in the left eye.  On examination, his corrected visual acuity was 20/30 in the right eye and 20/30+1 in the left eye.  His previous prescription was better with corrected vision to 20/30, bilaterally.  His active outpatient medications did not include Paxil.  Following the appointment, the relevant diagnoses were longstanding left superior oblique palsy.  It was noted that without glasses, he was diplopic.  

During a June 2009 consultation with the VA Optometry Clinic, the Veteran complained of decreased visual acuity, bilaterally.  He, again, claimed that Paxil had weakened the muscle in his right eye but that the doctor who had prescribed the medication had not informed him of such side effect.  The Veteran's list of active medications did not include Paxil.  

In April 2011, the Veteran's claims file was reviewed by a VA Ophthalmologist outside the Veteran's jurisdiction.  Following the review of the Veteran's claims file and a review of the medical literature, the VA Ophthalmologist concluded that it was unlikely that the Veteran's double vision was a result of treatment by VA or secondary to Paxil.  He stated that it was unlikely that the treatment with Paxil caused additional eye disability and that Paxil was an unforeseeable cause of the Veteran's double vision.  Finally, the VA ophthalmologist found nothing in the record to suggest malpractice.  

In June 2011, the Veteran submitted an internet article, including a synopsis of a television segment by 60 Minutes concerning the manufacturer of Paxil, GlaxoSmithKline.  The article noted manufacturing/quality assurance problems at GlaxoSmithKline.  With respect to Paxil, it was noted that the medication had been mixed into bottles containing other medication.  

In October 2011, the VA ophthalmologist again reviewed the medical literature and the Veteran's claims file and, essentially, confirmed and continued his April 2011 opinion.  

In January 2012, the Veteran submitted an internet article from drugs.com, in which the uses and potential side effects of Paxil were discussed.  The article states that Paxil can cause blurred vision.  The article notes that the information is intended to supplement, not substitute for, the expertise and judgment of the Veteran's physician, pharmacist, or other health care professional.  

In April 2012, the Veteran's claims file was reviewed by a VA Clinical Pharmacy Specialist who held a Doctor of Pharmacology degree.  The VA specialist reviewed the Veteran's history of taking Paxil and his complaints of blurred vision.  She noted that the Veteran had reported diplopia and blurred vision secondary to cataract surgery in April 2002, 9 months prior to his prescription for Paxil.  The VA specialist further noted that blurred vision was not listed as a common side effect of Paxil in the manufacturer's health care provider prescribing information or in the Food and Drug Administration approved patient medication guide.  The reviewer stated that the prescribing information indicates that abnormality of accommodation (improper focus or difficulty with distance vision) and mydriasis (dilation of the pupil) are infrequent effects of Paxil and amblyopia (lazy eye or lack of central vision) and visual field defects are rare.  Diplopia (double vision) was not reported.  The VA specialist did note a small potential for blurred vision with Paxil related to its anticholinergic effects; however, those effects were noted to be transient and reversible upon discontinuation of the medication.  She further noted that Paxil would clear the body in 3 to 5 days and that on December 31, 2003, the Veteran reported that he had stopped Paxil 7 to 10 days earlier without improvement in his blurred vision.  

The VA specialist who provided the April 2012 opinion reviewed the list of drugs the Veteran was taking.  The specialist opined that there were no critical or severe drug interactions during the period that the Veteran used Paxil in 2003.  The VA specialist also found that there were no identifiable contraindications to the use of Paxil with regard to any of the Veteran's known medical conditions or concomitant illnesses.  

In sum, the VA Clinical Pharmacy Specialist found that 9 months prior to his prescription for Paxil, the Veteran had reported blurred vision following cataract surgery.  She also found that the Veteran did not improve following the discontinuation of Paxil.  She noted that there was no conclusive report of persistent blurred or double vision with Paxil, and noted that alternative causes for blurred vision, such as cataracts and cataract surgery, were present in this case.  

Finally, she noted that any relationship between Paxil and persistent blurred or double vision was "doubtful," based upon a score of 0 utilizing the Naranjo adverse drug reaction probability scale.  Therefore, following review of the claims file and the medical literature, the VA Clinical Pharmacy Specialist concludes that it was unlikely that the Veteran had persistent or increased severity of double vision of the left eye as the result of Paxil at 10 mg, 20 mg, or a single 40 mg doses alone or together with other medication prescribed for the Veteran by VA while he was taking Paxil.  She further concluded that it was unlikely that Paxil, alone or together with other medications prescribed by VA, caused additional eye disability.  She also opined that there was no evidence to suggest carelessness, negligence, lack of proper skill, error in judgment or other fault on the part of VA, and that it was unforeseeable that Paxil, alone or together with other medications, would cause permanent double vision.


The Applicable Law and Regulations

A Veteran disabled as a result of VA medical treatment may receive compensation for a qualifying additional disability in the same manner as if such additional disability were service connected. 38 U.S.C.A. § 1151.  An additional disability is a qualifying disability if: (1) it was not the result of the Veteran's willful misconduct; (2) the disability was caused by VA hospital care, medical or surgical treatment, or examination furnished the Veteran under any law administered by the VA; and, (3) the proximate cause of the disability was carelessness, negligence, lack of proper skill, error in judgment, or similar instance on the part of the VA in furnishing the hospital care, medical or surgical treatment, or examination, or the proximate cause of the disability was an event not reasonably foreseeable.  38 U.S.C.A. § 1151(a); 38 C.F.R. § 3.361. 

In determining whether a Veteran has an additional disability, VA compares the Veteran's condition immediately before the beginning of the hospital care or medical or surgical treatment upon which the claim is based to the Veteran's condition after the care or treatment is rendered.  38 C.F.R. § 3.361(b). 

To establish causation, the evidence must show that the hospital care or medical or surgical treatment resulted in the Veteran's additional disability.  Merely showing that a Veteran received care or treatment and that the Veteran has an additional disability does not establish causation.  38 C.F.R. § 3.361(c)(1). 

Hospital care or medical or surgical treatment cannot cause the continuance or natural progress of a disease of injury for which the care or treatment was furnished unless VA's failure to timely diagnose and properly treat the disease or injury proximately caused the continuance or natural progress.  38 C.F.R. § 3.361(c)(2). 

To establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance on VA's part in furnishing hospital care, medical or surgical treatment, or examination proximately caused a Veteran's additional disability, it must be shown that the hospital care or medical or surgical treatment caused the Veteran's additional disability; and (i) VA failed to exercise the degree of care that would be expected of a reasonable health care provider, or (ii) VA furnished the hospital care or medical or surgical treatment without the Veteran's informed consent.  Determinations of whether there was informed consent involve consideration of whether the health care providers substantially complied with the requirements of 38 C.F.R. § 17.32 (2011).  Minor deviations from the requirements of 38 C.F.R. § 17.32 that are immaterial under the circumstances of a case will not defeat a finding of informed consent. 38 C.F.R. § 3.361(d)(1). 

Informed consent is the freely given consent that follows a careful explanation by the practitioner to the patient of the proposed diagnostic or therapeutic procedure or course of treatment; the expected benefits; reasonably foreseeable associated risks, complications, or side effects; reasonable and available alternatives; and anticipated results if nothing is done.  38 C.F.R. § 17.32(c).  Signature consent is only required for diagnostic and therapeutic treatments or procedures that: (i) require the use of sedation; (ii) require anesthesia or narcotic analgesia; (iii) produce significant discomfort to the patient; (iv) have a significant risk of complication or morbidity; (v) require injections of a substance into a joint space or body cavity; or, (vi) involve testing for Human Immunodeficiency Virus (HIV).  38 C.F.R. § 17.32(d). 

Whether the proximate cause of a Veteran's additional disability was an event not reasonably foreseeable is in each claim to be determined based on what a reasonable health care provider would have foreseen.  The event need not be completely unforeseeable or unimaginable but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided.  In determining whether an event was reasonably foreseeable, VA will consider whether the risk of that event was the type of risk that a reasonable health care provider would have disclosed in connection with the informed consent procedures of 38 C.F.R. § 17.32.  38 C.F.R. § 3.361(d)(2). 

Analysis

During his August 2010 hearing before the undersigned Acting Veterans Law Judge, the Veteran testified that he developed double vision after taking the drug Paxil.  He stated that prior to taking Paxil, he had not been informed of the potential side effects and that had he known of the potential for eye damage, he would not have taken Paxil.  He stated his belief that the manufacturer had acknowledged the possibility of such an effect but that the rewards outweighed the risks.  He further noted that VA had prescribed new prescription lenses to alleviate the situation but that such efforts had been unsuccessful.  Therefore, he maintained that pursuant to 38 U.S.C.A. § 1151, VA compensation was warranted for his eye disorder.  

For purposes of information only, and without reliance thereon, the Board notes that Paxil is a trademark name for paroxetine.  Dorland's Illustrated Medical Dictionary 1405, 1419 (31st ed. 2007).  Paroxetine is a selective serotonin reuptake inhibitor used to treat depressive, obsessive-compulsive, panic, and social anxiety disorders.  

The Board acknowledges that the Veteran is competent to give testimony about what he experienced in and after service.  For example, he is competent to report when he first experienced blurred or double vision.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir.2006) (stating that "competent lay evidence can be sufficient in and of itself" to obtain disability benefits); see also Jandreau v. Nicholson, 492 F.3d 1372, 1377   (Fed.Cir.2007); McLendon v. Nicholson, 20 Vet. App. 79, 84 (stating that competent testimony "can be rejected only if found to be mistaken or otherwise deemed not credible," and indicating that the Board should make such determination).  However, it should be noted that as a layman, the Veteran is, generally, not qualified to render opinions which require medical expertise, such as the diagnosis of his symptoms or the cause of a particular disability.  38 C.F.R. § 3.159(a); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  Therefore, his opinion, alone, is not dispositive.  38 C.F.R. § 3.159(a).  

Competency must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

In deciding this appeal, the Board must weigh the evidence and decide where to give credit and where to withhold the same and, in so doing, accept certain medical opinions over others.  Schoolman v. West, 12 Vet. App. 307, 310-11.  The Board is mindful that it cannot make its own independent medical determination, and that there must be plausible reasons for favoring one medical opinion over another.  Evans v. West, 12 Vet. App. 22, 31 (1998).  The probative value of a medical opinion is generally based on the scope of the examination or review, as well as the relative merits of the expert's qualifications and analytical findings, and the probative weight of a medical opinion may be reduced if the examiner fails to explain the basis for an opinion.  Sklar v. Brown, 5 Vet. App. 140 (1993).  

The first requirement the Veteran must meet in order to establish entitlement to compensation under 38 U.S.C.A. § 1151 is to establish that an additional disability is present, that is, that the Veteran has disability which was not present prior to the VA treatment at issue.  The evidence favorable to the Veteran's claim includes the Veteran's statements, including a June 2008 statement regarding a conversation with the manufacturer, the Veteran's testimony, a December 2003 VA treatment note, and two internet articles submitted by the Veteran.

The two internet articles submitted by the Veteran discuss the manufacturer of Paxil and the uses and potential side effects of Paxil.  One article is a synopsis of a television segment by "60 Minutes," concerning Paxil's manufacturer, GlaxoSmithKline.  The article describes manufacturing/quality assurance problems at GlaxoSmithKline.  This article does not address whether Paxil causes blurred vision or diplopia.  As such, it is of no probative value with respect to the question of whether the Veteran's ingestion of Paxil caused blurred vision or diplopia case.  

The second article indicated that Paxil could cause blurred vision.  However, the probative value of the article is diminished by the fact that it is not specific to the Veteran's case.  Indeed, the article itself cautions against that the information is intended to supplement, not substitute for, the expertise and judgment of the Veteran's physician, pharmacist, or other health care professional.  This article is favorable to the Veteran's claim, but is only weakly persuasive, since it does not discuss the facts of the Veteran's case. 

Although the Veteran complains of diplopia and blurred vision and attributes these symptoms to taking Paxil, the clinical evidence shows that such complaints predated the initial prescription for Paxil.  Paxil was first prescribed by VA on January 2, 2003.  Clinical records dated in 2002 demonstrate that the Veteran complained of blurred vision and diplopia in early 2002.  Cataracts were suspected.  He was referred to a private ophthalmologist.  The VA provider who treated the Veteran in August 2002 noted that the private ophthalmologist reported that the Veteran continued to complain of blurred vision and diplopia.  However, the Veteran denied blurred vision or diplopia at the time of the August 2002 outpatient treatment visit.  

In December 2003, the Veteran reported a one-year history of blurred vision and diplopia, beginning prior to left cataract surgery in April 2002.  The Veteran complained at that time that his diplopia had worsened.  The record reflects that the Veteran has undergone cataract surgery in each eye.  The VA clinical records also reflect that the Veteran has 4th cranial nerve palsy.  The 4th cranial nerve innervates the superior oblique muscle of the eye.  Dorland's Illustrated Medical Dictionary 1279 (31st ed. 2007). 

Thus, the record reflects that the Veteran reported symptoms of blurred vision and diplopia preceding the prescription of Paxil.  It would be inconsistent with the evidence of record to conclude that the Veteran's current diplopia or blurred vision constituted additional disability resulting from use of Paxil when evidence establishes that the Veteran manifested this problem prior to taking the medication.  38 C.F.R. § 3.361.  The evidence does not establish that the Veteran incurred additional eye disability during his VA treatment.  

The foregoing discussion notwithstanding, the Board requested opinions from experts to determine if the Veteran had additional disability due to his treatment with Paxil.  If a Veteran establishes that there is additional disability, the Veteran must establish that VA treatment caused the additional disability.  To establish causation, the evidence must show that the hospital care or medical or surgical treatment resulted in the Veteran's additional disability.  Merely showing that a Veteran received care or treatment and that the Veteran has an additional disability does not establish causation.  38 C.F.R. § 3.361(c)(1). 

In this case, the evidence does not show that the Veteran's VA treatment with Paxil resulted in continuance or natural progress of the Veteran's blurred vision or diplopia.  In this regard, there is no evidence to suggest that VA failed to timely diagnose and properly treat the Veteran's complaints.  Rather, the evidence establishes that VA authorized private treatment for the Veteran's complaints of blurred vision and double vision at least 9 months prior to the Veteran's first use of Paxil.  

Following reviews of the record by a VA Ophthalmologist and a VA Clinical Pharmacy Specialist, the reviewers concurred that it was unlikely that the Veteran's double vision was a result of treatment by VA or secondary to Paxil, either alone or in combination with other medication being taken by the Veteran.  They further concurred that it was unlikely that the treatment with Paxil caused additional eye disability.  They also agreed that, since Paxil was not known to cause double vision, such effect, if it occurred, would be unforeseeable.  Finally, neither the VA ophthalmologist nor the VA Clinical Pharmacy Specialist found anything in the record to suggest carelessness, negligence, lack of proper skill, error in judgment or other fault on the part of VA.  

In a statement dated in June 2008, the Veteran states that he called the manufacturer in 2003, after his right eye was damaged, and the manufacturer "admitted" the fact that Paroxetine (Paxil) did "affect the eyesight of some of the users of that medication."  The Veteran also reported that he recently called the factory again.  During this conversation, the Veteran stated that "[t]he lady told me that . . . there were hundreds of patients whose eyes were affected by the drug."  

The Board does not doubt the sincerity of the Veteran's belief that the manufacturer told him that "hundreds of patients" had suffered the same side effect the Veteran believes he sustained as a result of use of Paxil.  The Board notes that it doubts that any individual authorized to speak for a drug manufacturer would provide information over the telephone about adverse effects of a medication in a particular case or would provide information over the telephone detailing drug studies or adverse effects not reported in the prescribing information.  In any event, the pharmacology specialist who reviewed the claims files explained that the symptoms for which the Veteran seeks compensation are not known or reported adverse effects of Paxil.  The VA opinion that the Veteran's complaints of blurred vision and diplopia are unrelated to use of Paxil prescribed by VA is of greater weight and probative value than the Veteran's lay belief that an increased dose of Paxil caused his symptoms, including with consideration of the Veteran's report that an unidentified individual speaking confirmed that Paxil had caused damage to the vision of hundreds of patients who received the medication.  

Other than his testimony before the undersigned Acting Veterans Law Judge and the noted internet articles, the only evidence that the Veteran has additional eye disability as the result of Paxil is a December 2003 comment from a VA health care provider that it was possible that the Veteran's Paxil had contributed to his diplopia.  

That provider also noted that consultation with ophthalmology was necessary to evaluate the Veteran for possible cardiovascular accident or transient ischemic attack (CVA/TIA) "give facial asymmetry and mild to moderate weakness left side of face."  The provider's note reflects that several alternative etiologies for the Veteran's complaints of increase in blurred vision and diplopia were considered.  The Board notes that, following this consultation, the diagnosis of 4th cranial nerve palsy was assigned.  

It is clear that, unlike the VA Ophthalmologist and the VA Clinical Pharmacy Specialist, the VA health care provider's December 2003 opinion is couched in terms of "possibility" rather than probability.  The Board finds that the opinions of the VA Ophthalmologist and VA Clinical Pharmacy Specialist are more full and complete than that of the VA health care provider who indicated that Paxil was one of the potential causes of the Veteran's complaints.  

In particular, the unfavorable opinions were based on a review of the entire claims folder and the recent medical literature, and the VA Clinical Pharmacy Specialist provided a clear, detailed rationale for her opinion with specific citations to the record and to the literature.  Therefore, the Board finds the opinions of the VA Ophthalmologist and the VA Clinical Pharmacy Specialist, who stated that Paxil did not affect the Veteran's vision, to be of greater probative value than that of the VA health care provider who indicated in December 2003 that Paxil was one of several possibilities which should be considered as an etiology for the Veteran's vision changes.  

Even though the Veteran indicated that the manufacturer confirmed for him that Paxil damaged vision for "hundreds" of patients, the pharmacology specialist who provided opinion in this case opined that diplopia was not a known side effect of Paxil.  The specialist also opined that permanent blurred vision was not a known side effect of Paxil, although the anticholinergic properties could cause temporary blurriness of vision, which would end after the medication was discontinued.  The preponderance of the evidence establishes that the Veteran complained of blurred vision and diplopia while under VA care, but before receiving Paxil.  The preponderance of the evidence establishes that Paxil is not causally related to the Veteran's blurred vision or diplopia.  The evidence that the symptoms occurred prior to and during VA treatment, but establishes only that the symptoms were coincident with, but not caused by, VA treatment, including prescription of Paxil.  

The Veteran has testified that he did not have blurred vision or diplopia prior to use of Paxil, but the clinical evidence establishes that the Veteran's memory in that regard is not accurate.  The preponderance of the evidence of record shows that a current eye disability is not linked to use of Paxil prescribed by VA.  The evidence of record establishes that use of Paxil to treat the Veteran did not breach the standard of care.  

The Veteran contends that he was not told that Paxil might cause double vision or blurriness of vision, and that if he had been provided with such information, he would not have consented to use of the medication.  However, given the specialist's opinion that diplopia is not a known adverse effect of Paxil, the lack of advice to the Veteran of such a possibility was not a breach of the standard of care.  Given the specialist's opinion that Paxil is known only to be associated with temporary blurring of vision, but not permanent blurring of vision, the provider had no duty to advise the Veteran of a possibility of permanent blurring of vision.  The evidence establishes that the prescribed use and dosage of Paxil were followed.  The 2012 medical opinion establishes that there was no known drug interaction between Paxil and any of the other medications prescribed for the Veteran at the time.  The specialist's opinion establishes that there was no negligence or other fault of VA in prescribing Paxil.  

The Board has also considered whether the Veteran has additional eye disability manifested by diplopia and blurred vision which is the result of an unforeseeable event.  The opinions of record establish that, if the Veteran did incur additional eye disability, it was not due to use of Paxil.  The opinions establish that incurrence of diplopia and blurred vision as the result of use of Paxil would be unforeseeable, as there is no documented report of diplopia or of permanent blurring of vision resulting from use of Paxil.  However, the opinions make it clear that, if the Veteran has additional eye disability manifested by diplopia and blurred vision, it is not due to Paxil.  Thus, the evidence is against a finding that use of Paxil resulted in unforeseeable diplopia and/or blurred vision.  

After carefully considering the Veteran's claim in light of the record and the applicable law, the Board is of the opinion that the preponderance of the evidence is against the Veteran's claim for compensation under 38 U.S.C.A. § 1151 for an eye disorder.  The Board has considered the doctrine of reasonable doubt.  However, that doctrine is only invoked where there is an approximate balance of evidence which neither proves nor disproves the claim.  In this case, the preponderance of the evidence is against the Veteran's claim.  Therefore, the doctrine of reasonable doubt is not applicable.  38 U.S.C.A. § 5107(b).  The claim must be denied. 


ORDER

Entitlement to compensation under 38 U.S.C.A. § 1151 for an eye disorder manifested by blurred vision and diplopia is denied. 



____________________________________________
TRESA M. SCHLECHT
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


